ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_02_FR.txt. 452

OPINION INDIVIDUELLE DE M. RUDA
[Traduction]

1. J'ai voté en faveur des paragraphes 1, alinéas a) et c), et 2 du dispositif
de l’arrét, mais, ayant voté contre l’alinéa b) du paragraphe 1 et n’étant pas
d'accord avec le raisonnement de la Cour sur certains points importants, je
m’estime tenu de joindre à l’arrêt la présente opinion individuelle. Elle
portera sur trois sujets : le traité d’amitié de 1956 en tant que base de
compétence de la Cour ; la clause c) de la déclaration des Etats-Unis de
1946 ; la conduite des Etats en tant que base de compétence de la
Cour.

I. LE TRAITÉ DE 1956 EN TANT QUE BASE DE COMPETENCE DE LA COUR

2. La Cour conclut que le traité d'amitié, de commerce et de navigation
signé en 1956 par les Etats-Unis et le Nicaragua lui donne compétence
pour connaître des chefs de demandes énoncés dans la requête nicara-
guayenne, dans la mesure où ils correspondent à un différend sur l’inter-
prétation et l'application de plusieurs articles de ce traité. L'article XXIV
du traité de 1956 contient les dispositions suivantes :

« 1. Chacune des deux parties examinera avec bienveillance les
représentations que l’autre partie pourra faire au sujet de toute ques-
tion concernant l’application du présent traité et prendra des mesures
adéquates pour permettre des consultations à ce propos.

2. Tout différend qui pourrait s'élever entre les parties quant à
l'interprétation ou à Papplication du présent traité et qui ne pourrait
pas être réglé d’une manière satisfaisante par la Voie diplomatique sera
porté devant la Cour internationale de Justice, à moins que les
parties ne conviennent de le régler par d’autres moyens pacifiques. »

3. Il est vrai que, comme la Cour le dit au paragraphe 81 de l’arrêt,

«en acceptant une telle clause, les parties entendent clairement se
réserver le droit de s’adresser unilatéralement à la Cour si elles ne
conviennent pas de recourir à un autre moyen pacifique de règle-
ment ».

Mais, à partir de là, je ne puis m’associer au raisonnement de la Cour.
4. La clause compromissoire du traité de 1956 est commune à de nom-
breuses conventions d’établissement. L'économie en est simple. Il faut que

deux conditions soient remplies pour qu’une affaire puisse être portée
devant la Cour : premièrement, qu'il y ait un différend entre les parties

64
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 453

quant à l'interprétation ou à l'application du traité, et, deuxièmement, que
ce différend n’ait pas été « réglé par la voie diplomatique ».

5. Indiscutablement, il y a entre le Nicaragua et les Etats-Unis un
différend quant aux faits évoqués dans la requête nicaraguayenne. Mais,
même si ce différend peut entrer dans le champ d’application du traité, ce
qui est fort douteux, cela ne signifie pas que le Nicaragua puisse, après
Vintroduction de l’instance, le soumettre à la décision de la Cour en
demandant à celle-ci d'y voir un différend sur l'interprétation et l’appli-
cation du traité. Le Nicaragua doit suivre la procédure prévue dans le traité,
laquelle est simple et claire, avant de s'adresser à la Cour.

6. Il ne suffit pas d’invoquer le traité devant la Cour en alléguant
certaines violations de ses dispositions, une fois l’instance introduite, et au
moment de présenter un mémoire sur les questions de compétence et de
recevabilité : il faut aussi que ces allégations aient fait l’objet de négocia-
tions avant l’ouverture de l'instance. Comment pourrait-il y avoir différend
sur l'interprétation et l’application du traité, si aucune démarche n’a été
faite auprès de l’autre partie ?

7. Sil est essentiel, pour invoquer le traité de 1956 comme base de
compétence, qu’il y ait eu des négociations diplomatiques préalables à la
saisine de la Cour, c’est, premièrement, parce que c’est ce que dit clairement
Particle XXIV lui-même, et, deuxièmement, parce qu’il est impossible de
s'assurer de l'existence et de l’étendue d’un différend sans que l’une des
parties présente une demande contre l’autre, en précisant les faits ainsi que
les dispositions du traité qu’elle affirme avoir été enfreintes. L’idée même de
différend veut, par définition et par conséquent comme condition indis-
pensable, qu’il y ait négociations entre les Etats intéressés avant lintro-
duction d’une instance devant la Cour, car ce sont les négociations, ou le
règlement du différend par la voie diplomatique, qui déterminent les points
de fait et de droit sur lesquels les parties sont en désaccord. De plus, et
indépendamment de ce raisonnement, le traité lui-même, dans la présente
espèce, stipule que des efforts soient faits au préalable pour régler le
différend par la voie diplomatique.

8. L'Etat demandeur n’a avancé aucun élément de preuve permettant de
penser qu’il ait procédé à de quelconques représentations, réclamations ou
démarches auprès du défendeur avant de présenter son mémoire, où letraité
de 1956 est invoqué. Il n’a été apporté aucune preuve de l’existence, avant
l'ouverture de l’instance, d’un différend sur l’interprétation et l’application
du traité.

9. Pour les raisons qui précèdent, je ne puis conclure, comme mes
collègues, que la Cour est compétente « sur la seule base » du traité de 1956
(par. 111). Il est dit au paragraphe 83 de l’arrêt :

« De l’avis de la Cour, parce qu’un Etat ne s’est pas expressément
référé, dans des négociations avec un autre Etat, à un traité particulier
qui aurait été violé par la conduite de celui-ci, il n’en découle pas
nécessairement que le premier ne serait pas admis à invoquer la clause
compromissoire dudit traité. »

65
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 454

10. Ma conclusion est inverse : je pense qu’un Etat ne peut être admis à
invoquer en justice la clause compromissoire d’un traité, si la procédure
prévue dans cette clause n’a pas été suivie. Cette procédure, loin d’être une
simple formalité, a une raison d’être du point de vue juridique : c’est en
effet pendant les négociations que le différend se cristallise et peut être
délimité. En outre, toute procédure inscrite dans un instrument juridique
doit être respectée, à moins que l’impossibilité de la suivre dans le cas
concret ne risque de faire échec au but même dudit instrument, comme
dans l’affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran (C.I.JT. Recueil 1980, p. 3). Dans cette affaire, on s’en souviendra,
la Cour avait retenu un article similaire du traité d’amitié, de commerce et
de droits consulaires conclu en 1955 entre les Etats-Unis et l’Iran comme
base de compétence pour le chef de demande visant deux particuliers
détenus à l’ambassade des Etats-Unis. Mais l'arrêt contient les précisions
suivantes :

«Ila déjà été souligné que, lorsque les Etats-Unis ont déposé leur
requête du 29 novembre 1979, leurs tentatives de négociations avec
l'Iran au sujet de l’invasion de leur ambassade et de la détention de
leurs ressortissants en otages avaient abouti à une impasse, le Gou-
vernement de l’Iran ayant refusé toute discussion. Il existait donc à
cette date non seulement un différend mais, sans aucun doute, « un
différend ... qui ne [pouvait] pas être réglé d’une manière satisfaisante
par la voie diplomatique » au sens de l’article XXI, paragraphe 2, du
traité de 1955 ; et ce différend portait notamment sur les matières
faisant l’objet des demandes présentées par les Etats-Unis en vertu de
ce traité. » (CIS. Recueil 1980, p. 27, par. 51.)

11. La Cour a donc retenu le paragraphe 2 comme base de compétence,
parce qu’il y avait impossibilité de négocier dans le cadre du traité.

12. Les circonstances de la présente espèce sont exactement inverses :
chacun des deux pays a une ambassade dans la capitale de l’autre ; le
secrétaire d'Etat des Etats-Unis s’est rendu à Managua ; et des négocia-
tions se poursuivent entre les Parties. Dans ces conditions, il est possible
d’appliquer les dispositions de l’article XXIV, paragraphe 2, du traité de
1956. Il n’y a donc pas d’obstacle matériel à l'application de la clause
compromissoire de ce traité, et rien ne semble s'opposer à des négociations
dans le cadre de cet instrument, quoiqu'il n’y en ait pas eu à cette
date.

II. LA CLAUSE C) DE LA DECLARATION DES ÉTATS-UNIS DE 1946

13. La déclaration du 14 août 1946 par laquelle les Etats-Unis ont
accepté la juridiction obligatoire de la Cour conformément à l’article 36,
paragraphe 2, du Statut, exclut de cette juridiction, entre autres :

« c) [les] différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne ne soient

66
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 455

également parties à l’affaire soumise à la Cour, ou que 2) les
Etats-Unis d'Amérique acceptent expressément la compétence
de la Cour ».

14. Le sens de cette clause a donné lieu à de vives controverses doctri-
nales au cours des années quarante, mais c’est la première fois que la clause
elle-même est invoquée par les Etats-Unis pour décliner la compétence de
la Cour.

15. L'interprétation du texte de la clause n’est pas chose facile. Pour ma
part, je me range du côté de ceux qui considèrent que les mots « que
la décision concerne » se rapportent à « parties » et non pas à « traité », et
que par conséquent il n’est pas nécessaire, dans un différend auquel les
Etats-Unis sont partie, que tous les Etats parties au traité multilatéral
en cause soient présents devant la Cour pour que celle-ci se proclame
compétente.

16. Le problème posé par l'interprétation de cette clause c) est donc de
savoir quelles sont les « parties ... que la décision concerne ».

17. L'origine de cette clause est connue, et rechercher l'intention de ses
auteurs est d’une utilité limitée. C’est pourtant la seule source d’interpré-
tation dont on dispose. Personnellement, l'étude des travaux préparatoires
m'amène à conclure que le but recherché était de veiller à ce que les
Etats-Unis ne soient pas forcés, du fait de leur adhésion à la clause
facultative, de participer contre leur volonté à une affaire soumise à la Cour
sans que tous les Etats parties au différend soient eux aussi présents à
l'instance ; et que les Etats-Unis veulent par là éviter que, en raison de leur
acceptation de la clause facultative, les décisions de la Cour puissent avoir
pour effet de les lier à l'égard des autres Etats ayant donné la même
acceptation, alors que les Etats qui n’ont pas souscrit à la clause facultative
ne seraient pas liés par les mêmes décisions.

18. Cette interprétation découle du passage ci-après de l’aide-mémoire
soumis par John Foster Dulles à une sous-commission dela commission des
affaires étrangères du Sénat des Etats-Unis :

« Etant donné que le Statut de la Cour se sert du singulier, « tout
autre Etat », il faudrait peut-être préciser qu’il n'existe aucune obli-
gation juridique d’aller devant la Cour quand l’une seulement de
plusieurs parties au différend est tenue de la même manière, tandis
que les autres ne se sont pas obligées à devenir parties et, par consé-
quent, ne sont pas liées par la disposition de la Charte (art. 94) qui
oblige les Etats Membres à se conformer à la décision de la Cour dans
les litiges auxquels ils sont parties. » (Hearings before a Subcommittee
of the Committee on Foreign Relations on S. Res. 196, 79th Cong.,
2nd sess., p. 44.)

19. Elle résulte aussi du passage suivant du rapport de la commission des
affaires étrangères :

«Si les Etats-Unis préfèrent ne pas accepter la juridiction de la
Cour, sauf par convention spéciale, sur les différends entre plusieurs

67
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 456

Etats dont certains n’auraient pas accepté cette obligation, l’article 36,
paragraphe 3, les autorise à faire leur déclaration sous condition de
réciprocité de la part de plusieurs ou de certains Etats.

Un autre paragraphe de la première clause ... pourrait éventuel-
lement répondre à l’objection de M. Dulles...» (S. Rept. 1835,
79th Cong., 2nd sess., p. 6-7.)

20. Elle procède enfin de l’échange de propos qui eut lieu au Sénat entre
M. Vandenberg (Michigan) et M. Thomas (Utah) :

« M. Vandenberg : M. Dulles ... se demande si le texte de la réso-
lution ne risquerait pas de nous obliger a accepter la juridiction de la
Cour dans un différend multilatéral dans lequel un ou plusieurs autres
pays n’auraient pas accepté la juridiction. Il semble que le sénateur de
l'Utah soit de l’avis que, si nous nous trouvions dans une situation de
ce type, nous ne serions pas obligés de nous soumettre à la Juridiction
obligatoire dans une affaire multilatérale si tous les autres pays parties
à cette situation multilatérale n’avaient pas eux-mêmes accepté la
juridiction obligatoire. Est-ce bien cela ?

M. Thomas : C’est exactement ce que je pense. J’estime que la
réciprocité est complète. Toutes les parties à l’affaire doivent se trou-
ver exactement sur le même pied, à moins que nous ne renoncions
éventuellement à exiger un tel droit. » (Congressional Record, 1er août
1946, p. 10618.)

21. Vu ces précisions et le contexte de la clause c), les termes « que la
décision concerne » semblent bien signifier, comme je l’ai déjà dit, que les
Etats-Unis acceptent la juridiction de la Cour en cas de différend résultant
d’un traité multilatéral, à condition que tous les autres Etats, qui sont
parties au traité et que le différend intéresse, aient eux aussi précédemment
accepté cette juridiction. En d’autres termes, les Etats-Unis veulent éviter
de se trouver obligés d'appliquer un traité multilatéral d’une certaine façon
en raison d’une décision de la Cour, alors que les autres Etats parties au
même traité resteraient juridiquement libres de l'appliquer d’une autre
façon par l'effet de l’article 59 du Statut.

22. La clause en question ne peut donc être invoquée que si les Etats-
Unis sont l'Etat défendeur : s’ils étaient demandeurs, ils ne présenteraient
certainement pas leur requête avant d’être sûrs que tous les autres Etats
parties au différend puissent être liés par la décision de la Cour. Par
ailleurs, je ne vois pas dans cette clause un texte défendant également les
intéréts des Etats tiers : il ressort des débats du Sénat que le but recherché
était de protéger les intéréts des Etats-Unis, c’est-a-dire de faire en sorte
que les Etats tiers soient eux aussi liés par l’éventuelle décision de la Cour.
I] ne paraîtrait d’ailleurs pas logique qu’un Etat faisant une déclaration
d'acceptation de la juridiction obligatoire de la Cour, mais en excluant de
cette juridiction certaines questions affectant ses intérêts, agisse pour le
compte des Etats tiers. Ceux-ci peuvent faire comme les Etats-Unis, et sont
seuls juges souverains de leurs intérêts ; de plus, il leur est loisible, s’ils

68
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 457

pensent que leurs intérêts sont en cause, de demander à intervenir en vertu
des articles 62 ou 63 du Statut.

23. Dans la présente espèce, il existe un différend entrant dans le cadre
de plusieurs traités multilatéraux, et les Etats-Unis sont placés dans la
position de l'Etat défendeur à l'égard des demandes soumises à la Cour par
le Nicaragua. Mais les Etats-Unis affirment qu’il s’agit d’une situation où
la décision de la Cour affectera d’autres Etats — El Salvador, le Honduras
et le Costa Rica —, et que par conséquent la clause c) s'applique.

24. Telle n’est pas cependant ma façon de concevoir le présent litige.
Certes, il y a parmi les pays d’Amérique centrale un conflit complexe et
généralisé, mais ce n’est pas ce conflit dans son ensemble, sous tous ses
aspects économiques, sociaux, politiques et militaires, qui est soumis à la
Cour : ce sont seulement les demandes dirigées par le Nicaragua contre les
Etats-Unis. Le Nicaragua n’a formulé aucune demande contre le Hondu-
ras, El Salvador ou le Costa Rica.

25. Selon moi, il y a deux différends : l’un, entre le Nicaragua et les
Etats-Unis, et l’autre, résultant des griefs formulés contre le Nicaragua par
El Salvador, le Honduras et le Costa Rica !. Mais la décision de la Cour sur

1 Au sujet des griefs d'El Salvador contre le Nicaragua, je renverrai par exemple aux
déclarations faites le 22 décembre 1983 par le président Magana au journal ABC, de
Madrid, où, en réponse à une question sur la façon dont les guérilleros étaient appro-
visionnés et sur l’origine de leurs approvisionnements, il s’est exprimé ainsi :

« Du Nicaragua, vous pouvez en être sûr, et uniquement du Nicaragua. Pendant
les deux dernières semaines, nous avons détecté soixante-deux incursions aériennes
dans la région de Morazan, avec parachutages de matériel, d’armes et de muni-
tions...» ;

à quoi il a ajouté :

« Depuis deux ans, les Nicaraguayens affirment devant l’univers qu’ils sont sur le
point d'être envahis, et pendant tout ce temps ils n’ont jamais cessé d’envahir notre
pays. Il y a un seul point de départ de la subversion armée : le Nicaragua. »
(Contre-mémoire des Etats-Unis, annexe 51.)

Voir aussi les déclarations similaires faites par le président Duarte les 4 juin et 27 juillet
1984 (contre-mémoire des Etats-Unis, annexes 52 et 53). Voir également la déclaration
d'intervention du 15 août 1984.

En ce qui concerne les griefs du Costa Rica, je renvoie aux notes diplomatiques
adressées par le gouvernement de ce pays au Nicaragua et reproduites dans la docu-
mentation de l'Organisation des Etats américains, où il est dit, par exemple, le 10 sep-
tembre 1983 :

« Le Gouvernement du Costa Rica condamne et rejette avec une profonde
indignation les actes de violence perpétrés … contre le territoire costaricien, contre
les forces armées costariciennes et contre les installations nationales. » (Contre-
mémoire des Etats-Unis, annexes 63 et 64.)

Pour ce qui est enfin des griefs du Honduras, je renvoie aux notes diplomatiques du
gouvernement de ce pays, reproduites dans la documentation de l'Organisation des
Etats américains, où il est dit, par exemple, le 1er juillet 1983 :

« Il est confirmé que ces attaques criminelles [morts de deux journalistes amé-
ricains, blessures infligées à un citoyen hondurien et destruction d’un camion] sont
dues à l’explosion de mines antichars et antipersonnel placées par les forces
sandinistes sur l’autoroute hondurienne...» (Contre-mémoire des Etats-Unis,
annexes 59, 60, 61 et 62.)

69
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 458

le premier différend n’affectera pas les droits, devoirs et obligations réci-
proques de ces pays d'Amérique centrale. Quel que soit le comportement
que la Cour décidera éventuellement d’imposer aux Etats-Unis, cette déci-
sion ne saurait priver ces trois pays de leurs droits à l’égard du Nicaragua.

26. C’est pourquoi je pense que le cas présent ne correspond pas à la
clause c), la situation envisagée est celle où les Etats-Unis, Etat défendeur,
seraient obligés de respecter un certain comportement alors que les autres
parties au différend ne le seraient pas. Dans le cas présent, si la Cour, dans
son arrêt, impose aux Etats-Unis une certaine ligne de conduite à l’égard
du Nicaragua, pour cause de violation des traités multilatéraux invoqués, il
n’est pas possible que cette décision concerne d’autres Etats, puisqu'il n’y a
pas d’autres parties à ce différend. Au contraire, le Honduras, El Salvador
et le Costa Rica demandent que le Nicaragua mette fin à ses actes illicites
de caractère analogue. Le Nicaragua se trouve donc ici sur la défensive, et
les droits du Honduras, d'El Salvador et du Costa Rica ne peuvent être
affectés par la décision de la Cour. Je reconnais, certes, que l’un et l’autre
différend font partie d’un conflit généralisé, mais j'estime qu’ils sont clai-
rement distincts d’un point de vue juridique, vu que, dans l’un, le Nica-
ragua est le demandeur et que, dans l'autre, c’est contre lui au contraire que
sont dirigés les griefs.

27. Cela étant, j'estime que la clause c) n’est pas applicable à la présente
espèce, et que par conséquent elle doit être rejetée. Mon interprétation de
la situation juridique étant différente de celle de la Cour, et la conclusion à
laquelle je parviens étant elle aussi différente, je ne puis m’associer au
passage de l’arrêt où la Cour affirme que l'exception formulée par les
Etats-Unis ne possède pas, dans les circonstances de l’espèce, un caractère
exclusivement préliminaire.

III. LA CONDUITE DES ETATS EN TANT QUE BASE DE COMPETENCE
DE LA COUR

28. Japprouve totalement la conclusion que tire la Cour au para-
graphe 42 de Parrêt, où elle affirme que « l’interprétation de Particle 36,
paragraphe 5, admettant le Nicaragua au bénéfice de ses dispositions, a
été confirmée par la conduite ultérieure des parties au traité en question,
en l’occurrence le Statut » : voilà précisément pourquoi j’ai voté en faveur
de la décision de la Cour de se déclarer compétente pour connaître de la
requête nicaraguayenne du 9 avril 1984. Mais je suis en désaccord avec le
raisonnement de la Cour et avec la conclusion correspondante, exprimée
en ces termes aux paragraphes 42 et 47:

« Il convient donc de relever que l’attitude du Nicaragua à légard
des publications en question tend aussi à confirmer que la Cour a
compétence en vertu de l’article 36, paragraphe 2, du Statut, indé-
pendamment de l'interprétation et de l'effet du paragraphe 5 dudit
article. » (Par. 42.)

70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 459

« [La Cour] s’estime donc fondée à admettre que, compte tenu de
l’origine et de la généralité des affirmations selon lesquelles le Nica-
ragua était lié par sa déclaration de 1929, l’acquiescement constant de
cet Etat à ces affirmations constitue un mode valable de manifestation
de sa volonté de reconnaître la compétence obligatoire de la Cour au
titre de l’article 36, paragraphe 2, du Statut, et qu’en conséquence le
Nicaragua est, vis-à-vis des Etats-Unis, un Etat acceptant « la même
obligation » au sens de cet article. » (Par. 47.)

29. Si je suis ici en désaccord, c’est à cause de mon interprétation du
Statut de la Cour, qui spécifie que la seule condition nécessaire pour rendre
applicable une déclaration faite dans le cadre de l’article 36, paragraphe 2,
est, selon le paragraphe 4 du même article, le dépôt de la déclaration auprès
du Secrétaire général des Nations Unies. En effet, le consentement des
Etats à être liés par les obligations internationales résultant d’un traité doit
être donné de façon conforme à la procédure prévue dans le traité. La
conduite des Etats est, certes, un élément important dans l'interprétation
des conventions, et la Cour le montre dans les paragraphes précédents de
son arrêt, mais c’est chose toute différente de considérer que ce compor-
tement peut entraîner l’acceptation des obligations internationales énon-
cées dans un traité sans que soit respectée la procédure expressément
prévue pour l'entrée en vigueur de ces obligations.

30. Je concède que la situation du Nicaragua est tout à fait unique par
rapport à celle des autres Etats liés par la clause facultative. Mais, pour les
raisons que je viens de dire, cela ne justifie pas que l’on prenne la conduite
de cet Etat comme base pour considérer que le Nicaragua a accepté la
juridiction obligatoire de la Cour en vertu de l’article 36, paragraphe 2, du
Statut actuel.

31. De plus, je suis en désaccord avec l’affirmation de la Cour selon
laquelle, si j'ai bien compris ce qui est dit au paragraphe 46 de l’arrêt,
les rapports du Secrétaire général, dépositaire des déclarations, et les
Annuaires de la Cour confirmeraient l’accomplissement, par le Nicaragua,
de la formalité du dépôt.

32. Dans la publication des Nations Unies intitulée Traités multilaté-
raux déposés auprès du Secrétaire général, l'acceptation du Nicaragua
figure dans une section b) intitulée comme suit :

« Déclarations faites conformément au paragraphe 2 de l'article 36
du Statut de la Cour permanente de Justice internationale, et réputées
valoir acceptation de la juridiction obligatoire de la Cour internatio-
nale de Justice. » (Traités multilatéraux déposés auprès du Secrétaire
général — Etat au 31 décembre 1982, p. 25. Les italiques sont de moi.)

33. Dans l'Annuaire 1946-1947 de la Cour, la déclaration du Nicaragua
était reproduite parmi les « Communications et déclarations des Etats
Membres des Nations Unies qui sont encore liés par leur adhésion à la
Disposition facultative de la Cour permanente de Justice internationale »
(p. 203), et le Nicaragua était inscrit dans la:

71
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 460

« Liste des Etats qui ont reconnu comme obligatoire la juridiction
de la Cour internationale de Justice ou qui sont encore liés par leur
adhésion à la Disposition facultative du Statut de la Cour permanente
de Justice internationale (article 36 du Statut de la Cour internatio-
nale de Justice). » (P. 217.)

34. Le même titre apparaissait dans l'Annuaire 1947-1948 (p. 127). La
parenthèse était supprimée dans l Annuaire 1955-1956 (p. 182). Quant à
l'Annuaire 1982-1983, dernier volume en date de la série, il place la décla-
ration du Nicaragua parmi les « Déclarations d’acceptation de la juridic-
tion obligatoire de la Cour », devant lesquelles on trouve l’observation
suivante :

« En application de l’article 36, paragraphe 5, du Statut de la Cour
internationale de Justice, la présente section contient aussi le texte des
déclarations faites en application du Statut de la Cour permanente qui
ne sont pas devenues caduques ou n’ont pas été retirées. Elles sont
actuellement au nombre de huit. » (En italiques dans l'original ;

p. 58.)

35. Selon ces publications officielles telles que je les comprends, ce que
le Nicaragua a accepté est d’être réputé lié par la clause facultative, con-
formément à l'interprétation et à application de l’article 36, paragraphes,
du Statut par ces organes des Nations Unies, et non pas d’être lié direc-
tement par l’article 36, paragraphe 2, comme le dit la Cour.

(Signé) J. M. RuDA.

72
